Name: Commission Regulation (EEC) No 2831/88 of 14 September 1988 fixing the prices to be used to calculate the value of agricultural products in intervention storage and to be carried forward to 1989
 Type: Regulation
 Subject Matter: prices;  trade policy
 Date Published: nan

 No L 255/ 12 15. 9 . 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2831/88 of 14 September 1988 fixing the prices to be used to calculate the value of agricultural products in intervention storage and to be carried forward to 1989 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of intervention by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ('), as last amended by Regulation (EEC) No 2050/88 (2), and in particular Article 7 thereof, The carry-over prices to be used to calculate the value of agricultural products in intervention storage to be carried forward to the 1989 financial year shall be recorded by the paying agencies for agricultural products in public intervention storage under their responsibility at 30 September 1988 . Member States shall notify the Commission not later than 30 November 1988 of the carry-over prices so recorded. Article 2 Whereas Council Regulation (EEC) No 3183/87 of 19 October 1987 laying down special rules for the financing of the common agricultural policy (3) introduces an alteration to the system of advances ; whereas Commission Regulation (EEC) No 3184/83 (4), as last amended by Regulation (EEC) No 3188/87 (*), provides, in respect of expenditure on public storage operations, for the latter to be declared on the basis of accounts as at 30 September ; whereas the value of the stocks at the end of the year must therefore be calculated on the basis of the stocks at 30 September ; The carry-over price of a stored product shall be the average book value on 30 September 1988 listed in Annex III of Regulation (EEC) No 3184/83 . Article 3Whereas the products stored are valued generally at acarry-over price which corresponds to the average buying-in price ; whereas, to that end, the actual prices paid by the intervention agencies during the period from 1 October 1987 to 30 September 1988 , including stocks carried forward from 1987 and entered in the accounts on 1 October 1987 at the carry-over price, should be used as a basis ; whereas depreciation effected during 1988 should be taken into account : As regards the prices to be applied pursuant to Article 4 (3) of Council Regulation (EEC) No 3247/81 (6) in the case of an accident, and for transfers of agricultural products between two intervention agencies as provided for in Council Regulations (EEC) No 1322/85 Q, (EEC) No 1341 /86 (8) and (EEC) No 1870/81 (9), the Commission shall establish the carry-over prices in ECU on the basis of the carry-over prices recorded in accordance with Article 1 .Whereas carry-over prices must be established by the paying agencies for intervention products stored under their responsibility and for which the expenditure is to be declared in the annual accounts referred to in Article 4 ( 1 ) of Regulation (EEC) No 1883/78 ; Article 4 Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 216, 5 . 8 . 1978, p . 1 . 2 OJ No L 185, 15 . 7. 1988 , p . 6 . 0 OJ No L' 304, 27. 1,0 . 1987, p. 1 . (4) OJ No L 320, 17 . 11 . 1983, p. 1 . 0 OJ No L 304, 27. 10 . 1987, p. 9 . ( °) UJ Mo L 32/, 14. 11 . 1981 , p. 1 . 0 OJ No L 137, 27. 5 . 1985, p. 44. (8) OJ No L 119, 8 . 5 . 1986, p. 30 . 0 OJ No L 176, 1 . 7 . 1987, p. 31 . 15 . 9 . 88 Official Journal of the European Communities No L 255/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1988 . For the Commission Frans ANDRIESSEN Vice-President